This is an appeal from an order denying appellant's motion to vacate an order for the issuance of a writ of assistance and to recall the writ. The transcript contains no bill of exceptions, nor are the papers contained in it authenticated as "the papers and evidence used or taken on the hearing of the motion" in any other way as required by rule XXIX, [144 Cal. lii, 119 Pac. xiv], of this court. "Unauthenticated papers in a transcript in which there is no bill of exceptions constitute no part of a record which can be considered on appeal." (Nash v. Harris, 57 Cal. 242;Herrlich v. McDonald, 80 Cal. 472, [22 P. 299]; Melde v.Reynolds, 120 Cal. 237, [52 P. 491]; Skinner v. Horn, 144 Cal. 278, [77 P. 904].) The result is that appellant presents no record upon which the order appealed from can be reviewed, and respondent's motion to affirm the order must be and therefore is granted. (Skinner v. Horn, 144 Cal. 278, [77 P. 904]; Skinner
v. Horn, 146 Cal. 62, [79 P. 597]; Power v. Fairbanks, 146 Cal. 611, [80 P. 1075]; Wyckoff v. Pajaro R.C. Co., 146 Cal. 681, [81 P. 17].)
Melvin, J., and Lorigan, J., concurred.